Citation Nr: 0614568	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spine disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an upper back strain with 
radiculopathy affecting the right thumb, right middle finger, 
and right index finger.  


ATTORNEY FOR THE BOARD

M. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from December 1986 to May 
1987; from November 1990 to June 1991; from July 1991 to 
September 1991; from October 1991 to December 1991; and from 
February 1996 to October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The veteran was scheduled for a Central Office Board hearing 
in January 2005; however, he withdrew his request in written 
correspondence received by the Board that same month.  


FINDINGS OF FACT

1.  The veteran's upper back strain with radiculopathy has 
been manifested by pain and slight limitation of motion that 
has not limited flexion of the cervical spine to between 15 
and 30 degrees, and has not limited the combined range of 
motion of the cervical spine to less than 170 degrees.  

2. The upper back sprain with radiculopathy is not manifested 
by muscle spasm on extreme forward bending; loss of lateral 
spine motion; muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

3. The  veteran's low back disability has been manifested by 
pain and slight limitation of motion that has not limited 
flexion of the thoracolumbar spine to between 30 and 60 
degrees, and has not limited the combined range of motion of 
the thoracolumbar spine to less than 120 degrees.  

4.  The low back disability is not manifested by spasm on 
extreme forward bending, loss of lateral spine motion, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for an upper back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5287, 
5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2005).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court  has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The veteran's claim was initially adjudicated following 
enactment of the VCAA.  The record reflects that 
correspondence dated in March 2003 from the RO informed the 
veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  Although the RO did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information and any authorization necessary for the 
RO to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

With respect to VA's duty to assist, the Board notes that the 
veteran's post-service private and VA medical records have 
been obtained.  The veteran has been afforded a VA 
examination in connection with his claims.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal, and he has done so.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either of the claims.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on either of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


II.  Factual Background

Historically, it is noted that the veteran had complaints of 
low back pain during active duty.  Low  back strain was 
diagnosed.  The veteran was diagnosed with a right upper back 
strain in April 1999.  He was seen the next month with 
complaints of upper back pain and numbness in his right 
fingers.  X-rays of the cervical spine were negative.  Upper 
back and right sided neck tension with radiculopathy were 
diagnosed.  An MRI study conducted in December 2001 showed 
disc extrusion of the lumbar spine which caused a mass effect 
upon the left L5 nerve root.  A history of a herniated 
nucleus pulposus of L4-L5 was also noted.  

An April 2003 X-ray study of the cervical spine shows a 
possible muscular spasm.  Radiographs of the lumbar spine 
were normal.  

The veteran was seen in a private hospital emergency room in 
April 2003 complaining of right sided low back pain with 
radiculopathy.  The diagnosis was acute exacerbation of 
lumbar sprain with L5-S1 herniated nucleus pulposus.  

On contract QTC examination in April 2003, the veteran's 
complaints include numbness of the right thumb, right middle 
finger and right index finger and back problems.  He said 
that numbness affected his ability to feel when making 
presentations and trying to use a laser pointer or attempting 
to twist the hand.  He gave a history of back pain which was 
worse on standing or sitting and aggravated by movement.  
Neurological examination was essentially normal.  There was 
loss of sensation in the tip of the right thumb, tip of the 
middle finger and tip of the index finger.  The veteran was 
able to tie his shoe laces without difficulty with the hand 
and fingers.  He was able to fasten his buttons without 
difficulty.  He could pick up a piece of paper and tear it 
without difficulty.  His gait and posture were normal.  There 
was no muscular atrophy.  Range of motion of the fingers was 
normal with no ankylosis.  Examination of the cervical spine 
revealed no radiation of pain on movement; no muscle spasm 
and no tenderness.  Range of motion was within normal limits.  
The examiner noted that the range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis.  
Examination of the lumbar spine reflected that on straight 
leg raising test the veteran could only raise his leg to 
above 30 degrees on both legs.  Strength appeared to be good 
on both extremities.  Tenderness on the palpation of the low 
back on the lumbosacral region and to palpation of the right 
scapula was noted.  There was no swelling.  The veteran could 
toe walk but could not heel walk.  Range of motion of the 
lumbar spine revealed 70 degrees of flexion, 30 degrees of 
extension, 20 degrees of lateral flexion on both sides and 20 
degrees of rotation on both sides, all with pain at 5 
degrees.  The range of motion of the lumbar spine was limited 
by pain and incoordination but not by fatigue, weakness, or 
lack of endurance.  There was no ankylosis.  X-ray studies of 
the cervical and lumbar spine were normal.   The examiner 
noted that it was possible that the numbness in the right 
thumb and middle finger could be a problem to the veteran in 
making presentations at work.  Apart from that, the examiner 
could not see any reason that the veteran could not continue 
otherwise in normal activities of daily living.  The examiner 
opined that such symptoms were not a major impediment for 
activities of daily living.  


III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  For 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent disability evaluation is warranted.  
For forward flexion of the thoracolumbar spine greater than 
60 degrees, but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, a 10 percent disability 
evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.





IV.  Analysis

A.  Upper Back Disorder

In this case under the criteria in effect prior to September 
26, 2003, the Board finds that the veteran's upper back 
disability more nearly approximates the criteria for a 10 
percent rating than the criteria for a 20 percent rating 
under Diagnostic Code 5290.  On QTC examination in April 2003 
the range of motion of the cervical spine was normal.  The 
Board finds objective range of motion of the cervical spine 
prior to September 26, 2003, approximates no more than slight 
limited motion.  

Considering the veteran's upper back disorder under the 
criteria in effect prior to September 26, 2003 for 
intervertebral disc syndrome, it is noted that while the 
veteran has complained of radicular symptoms related to his 
service-connected upper back disability, on QTC examination 
no radiation of pain on movement was shown.  Even considering 
the veteran's complaints of numbness in several fingers on 
the right hand, his symptoms are no more than mild.  In this 
case, no more than mild intervertebral disc syndrome under 
Diagnostic Code 5293 has been shown.  

With consideration of the veteran's service-connected upper 
back disability under the revised criteria, the Board notes 
that the medical evidence does not show that his disability 
results in limitation of flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees as 
contemplated by a higher evaluation.  As noted above, his 
range of motion testing was entirely normal on examination in 
April 2003.  Thus, such objective findings are  consistent 
with no more than a 10 percent evaluation under Diagnostic 
Code 5242.  Likewise, the evidence does not show that the 
veteran's service-connected upper back disability results in 
a combined range of motion of the cervical spine not greater 
than 170 degrees.   

Finally, the evidence does not show that the veteran's 
service-connected cervical spine disability results in muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis as contemplated under Diagnostic Code 
5242. On the contrary, the April 2003 examination report 
indicates that the veteran had no radiation of pain on 
movement, no muscle spasm and no tenderness.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated for 
his service-connected upper back disability throughout the 
course of this appeal.  In this case, the examiner 
specifically noted that the range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  Accordingly, the Board can find 
no basis for an initial rating in excess of 10 percent for 
the veteran's service-connected upper back disability.  


B.  Low Back Disorder

With respect to the other criteria in effect prior to 
September 26, 2003, the Board notes that the veteran's 
symptoms essentially consist of pain and tenderness in the 
low back.  In any event, muscle spasm on extreme forward 
bending or loss of lateral spine motion has not been found, 
nor was any other evidence suggesting that the veteran's 
lumbosacral strain more nearly approximated the criteria for 
a 20 percent evaluation than the criteria for a 10 percent 
evaluation.  

With respect to limitation of motion during the period prior 
to September 26, 2003, the medical evidence shows that 
despite complaints of pain on motion on April 2003 QTC 
examination, the veteran was noted to have only slight 
limitation of low back motion.  Thus, even when all pertinent 
disability factors are considered, it is clear that the 
limitation of motion of the veteran's low back during the 
period prior to September 26, 2003, more nearly approximate 
slight than moderate.  

Likewise, the veteran's low back disability does not warrant 
a higher rating under the formula for rating disabilities of 
the spine which became effective September 26, 2003.  The 
pertinent findings on examination essentially showed the 
veteran's complaints of pain with no significant flare-ups.  
The examiner did not find clinical evidence of   weakness, 
lack of endurance or excess fatigability, nor did the 
examiner note the presence of any such functional impairment.  
Range of motion was limited slightly by pain and 
incoordination.  There are no other clinical records on file 
which show objective findings which would support a higher 
evaluation under the revised criteria.  None of the medical 
evidence shows that the limitation of his thoracolumbar spine 
approaches limitation of forward flexion of the thoracolumbar 
spine to 60 degrees or less, as required for an evaluation in 
excess of 10 percent.  

The Board has considered whether there is any other schedular 
basis for granting either claim, but has found none.  In 
addition, the Board has considered whether the case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are consistent with 
the assigned evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not warranted.  

Finally, the Board has considered the benefit-of- the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claims, that doctrine is not applicable to these 
claims.  










ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a lumbar spine disability is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of an upper back strain with radiculopathy 
affecting the right thumb, right middle finger, and right 
index finger is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


